Citation Nr: 0617448	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel






INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961.  He died in November 2002.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appellant initially was represented in this appeal by a 
private attorney, Mr. Richard A. LaPointe.  After VA received 
notice that Mr. LaPointe is retiring from the practice of 
law, in an April 2006 letter, the Board notified the 
appellant of this and requested that she advise whether she 
wanted to represent herself or, instead, appoint a veterans 
service organization (VSO), another private attorney, 
or agent to represent her.  Later in May 2006, she responded 
that she wanted to represent herself.  So she is proceeding 
with her appeal, pro se.


FINDINGS OF FACT

1.  At the time of his death, the veteran's service-connected 
disability was a lumbosacral strain with chronic myofascitis 
of the lumbar spine with osteoarthritis and compression 
fracture at L-1, and coccygodynia, rated 70-percent 
disabling.  He also had a total disability rating based on 
individual unemployability (TDIU), effectively since November 
16, 1999.

2.  According to VA rating decisions made during his 
lifetime, the veteran did not have a disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.  He was not a 
former prisoner of war, and he died more than 5 years after 
separating from service.


CONCLUSION OF LAW

The criteria are not met for DIC under the provisions of 38 
U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Pelegrini II also held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a) (West 2002), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  In this case, the appellant-widow 
was provided notice of the VCAA in December 2002, prior to 
the initial adjudication of her claim in the January 2003 
rating decision at issue.  So this sequence of events 
complied with the Pelegrini II holding.

The December 2002 VCAA letter summarized the evidence needed 
to substantiate the claim and VA's duty to assist.  It also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain her late husband 
veteran's private and VA medical records.  In this way, the 
VCAA letter clearly satisfies the first three "elements" of 
the notice requirement.  

Although the VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give VA any evidence pertaining to her claim.  The VCAA 
letter stated that it was her responsibility to support her 
claim with appropriate evidence and specifically outlined the 
evidence needed.  A more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice her, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005) (Requesting additional evidence 
supportive of the claim rather than evidence that pertains 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists).

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
indication that an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claim for DIC benefits, but she was not 
provided notice of the type of evidence necessary to 
establish an effective date for this claim.  Despite this, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction (i.e., RO), the Board must consider whether 
the appellant has been prejudiced thereby).  Here, since, for 
the reasons discussed below, the Board will conclude that the 
preponderance of the evidence is against the appellant's 
claim for DIC benefits, any question as to the appropriate 
effective date to be assigned is rendered moot.

All relevant evidence necessary for an equitable resolution 
of the claim at issue has been identified and obtained, to 
the extent possible.  The appellant has been given 
opportunities to identify and/or submit additional evidence 
and argument in support of her claim, but has not identified 
any outstanding evidence.  See 38 C.F.R. § 3.103.  So the 
Board will proceed to a decision on the merits.

Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318 (West 2002).

In August 2001 VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 in response to the Federal Circuit Court's decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitle to receive" language 
of 38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

Thus, under current VA regulations the term "entitled to 
receive" means that at the time of his or her death a 
veteran had service-connected disability rated as totally 
disabling but was not receiving compensation because of one 
of the stated reasons shown in the regulation.  See 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).


Analysis

As indicated, in order for DIC benefits to be awarded to the 
appellant under the provisions of 38 U.S.C.A. § 1318, it must 
be established that the now deceased veteran received or was 
entitled to receive compensation for a service-connected 
disability at the rate of 100 percent for a period of 10 
years immediately preceding his death.  This is because 
records show he was not a former prisoner of war (POW) and 
was not continuously rated totally disabled for a period of 
not less than five years from the date of his discharge from 
active duty - which was in 1961, so those parts of § 1318 
are clearly not applicable.

According to 38 C.F.R. § 3.22 (2005), the veteran must have 
been receiving, or entitled to receive, compensation benefits 
at the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
by showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d at 
1365.

At the time of his death, the veteran was service connected 
for lumbosacral strain with chronic myofascitis of the lumbar 
spine with osteoarthritis and compression fracture at L-1, 
and coccygodynia, rated as 70-percent disabling.  He also had 
a TDIU, effectively since November 16, 1999.  Hence, his 
total disability rating was in effect for only about three 
years immediately prior to his death, well short of the 10-
year requirement under 38 U.S.C.A. § 1318(b).  Therefore, the 
appellant is not eligible for DIC benefits under § 1318(b) on 
the grounds that he had not actually been in receipt of, or 
actually established entitlement to, a total rating for 10 
years prior to his death.  38 C.F.R. § 3.22 (2005).

The Board must next address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (the other subsections of the regulation involve other 
circumstances inapplicable here such as the withholding or 
waiver of payment) "entitled to receive" means that, at the 
time of death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because he had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of disability evaluation or effective 
date.  See 38 C.F.R. § 3.22(b)(3) (2005).

In this case, there is no specific contention that any of the 
RO's rating decisions promulgated during the veteran's 
lifetime, including a March 2000 rating decision that granted 
the TDIU retroactively effective from November 16, 1999, 
were clearly and unmistakably erroneous.

So, in short, the veteran was not rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death, or for five years following 
discharge from service.  See 38 U.S.C.A. § 1318(b).  Thus, 
there is no legal basis for entitlement to DIC under 38 
U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in a case where the law and not the evidence is 
dispositive, a claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law).










ORDER

The claim for DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


